131 U.S. 394
9 S.Ct. 792
33 L.Ed. 204
PACIFIC EXP. CO.v.MALIN.
November 26, 1888.1

William H. Phillips, for the motion.
PER CURIAM.


1
This case is dismissed for want of jurisdiction.


2
Mr. Phillips, for defendant in error, afterwards moved for the issuance of a mandate, and stating that no notice of the motion for the mandate had been served on the opposite party, but that no opposition had been made to the dismissal of the case.


3
PER CURIAM.


4
Sufficient cause has been shown, and the mandate may issue at once. Mandate issued.



1
 Publication delayed through failure to receive copy.